DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 12, and 13 of U.S. Patent No. 10,957,715. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim sets claim similar limitations as outlined in the chart below.

Instant application
U.S. 10,957,715
Claim 1: A display device, comprising:
Claim 1: A display device, comprising:
 a substrate;
 a substrate; 
 a first conductive layer, disposed on the substrate and comprising a trace portion 


a second conductive layer, disposed on the first conductive layer, wherein the second conductive layer includes a wiring portion extending along a second direction; 
a semiconductor layer, disposed on the substrate;
 a semiconductor layer, disposed between the first conductive layer and the second conductive layer,
an opposite substrate; and a display medium layer, disposed between the substrate and the opposite substrate;
an opposite substrate;  a display medium layer, disposed between the substrate and the opposite substrate.
wherein the trace portion has a first edge and a second edge opposite the first edge, and the protrusive portion has at least one curved edge connecting with the second edge;
wherein the trace portion has a first edge and a second edge opposite the first edge, and the protrusive portion has at least one curved edge connecting with the second edge;
wherein when viewed in a third direction perpendicular to the first direction and the second direction, an interface disposes between the trace portion and the protrusive portion, a virtual extending line overlaps the second edge and the interface, and the 

Claim 2: wherein the protrusive portion of the first conductive layer extends along the second direction.
Claim 2: wherein the protrusive portion of the first conductive layer extends along the second direction.
Claim 3: wherein the second conductive layer includes two contact portions.
Claim 4: wherein the second conductive layer includes two contact portions.
Claim 4: wherein a part of the semiconductor layer contacts one of the two contact portions, and another part of the semiconductor layer contacts the other one of the two contact portions.
Claim 5: wherein a part of the semiconductor layer contacts one of the two contact portions, and another part of the semiconductor layer contacts the other one of the two contact portions.
Claim 5: wherein when viewed in the third direction, the one of the two contact portions partially overlaps the trace portion.
Claim 6:  wherein when viewed in the third direction, one of the two contact portions partially overlaps the trace portion, and the other one of the two contact portions partially overlaps the protrusive portion.
Claim 6: wherein an interval exists between the two contact portions.
Claim 7: wherein when viewed in the third direction, an interval exists between the two contact portions, and the interval extends along a direction different from the first direction.
Claim 7: an electrode disposed on the second conductive layer, wherein the electrode is electrically connected to the one of the two contact portions.
Claim 12:  an insulating layer, disposed on the second conductive layer, wherein the insulating layer includes a through hole.
Claim 13: an electrode, disposed on the insulating layer and electrically connected to one of the two contact portions through the through hole.
Claim 8: an insulating layer disposed on the second conductive layer, wherein the insulating layer comprises a through hole.
Claim 12: an insulating layer, disposed on the second conductive layer, wherein the insulating layer includes a through hole.
Claim 9: wherein the electrode is electrically connected to the one of the two contact portions through the through hole.
Claim 13: an electrode, disposed on the insulating layer and electrically connected to one of the two contact portions through the through hole.
Claim 18: wherein when viewed in the third direction, the semiconductor layer exceeds the trace portion and the protrusive portion.
Claim 1: wherein when viewed in a third direction perpendicular to the first direction and the second direction, an edge of the semiconductor layer overlaps the trace portion, another edge of the semiconductor layer overlaps the protrusive portion, the semiconductor layer extends beyond an interface between the trace portion and the protrusive portion, 


Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claim 10, the closest prior art references fail to disclose all of the limitations of claim 10, including the limitations, “wherein when viewed in the third direction, a maximum width of the through hole in the first direction is greater than a maximum width of the one of the two contact portions contacting the semiconductor layer in the first direction.”
In regard to dependent claim 11, the closest prior art references fail to disclose all of the limitations of claim 11, including the limitations, “wherein the electrode overlaps the trace portion.”
In regard to dependent claims 12 and 13, the closest prior art references fail to disclose all of the limitations of claim 12, including the limitations, “wherein the electrode comprises at least one slit, and an end of the at least one slit overlaps the one of the two contact portions.”
In regard to dependent claim 14, the closest prior art references fail to disclose all of the limitations of claim 14, including the limitations, “a shading bar, extending along the first direction, wherein the shading bar and the electrode are overlapped.”
In regard to dependent claims 15-17, the closest prior art references fail to disclose all of the limitations of claim 15, including the limitations, “wherein the other one of the two contact portions is extending from the wiring portion.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871